960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse EDMOND, Plaintiff-Appellant,v.FOUR-WAY DISTRIBUTORS, INCORPORATED, Defendant-Appellee.
92-1252.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 6, 1992
April 17, 1992

Jesse Edmond, Appellant Pro Se.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Jesse Edmond appeals from the district court's order dismissing his complaint for failing to allege facts supporting a claim for damages sufficient for federal diversity jurisdiction.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   See Wiggins v. North American Equitable Life Assurance Co., 644 F.2d 1014, 1017 (4th Cir. 1981).  Accordingly, we affirm on the reasoning of the district court.  Edmond v. Four-Way Distribs., Inc., No. CA-911706-6-3K (D.S.C. Feb. 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED